Citation Nr: 1210270	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-32 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for residuals of a cold injury, for the purposes of accrued benefits.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits.  

5.  Entitlement to burial benefits.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  The Veteran died in January 2008, and the appellant is the Veteran's spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office.  

This case was before the Board in October 2011, at which time the matter was remanded to enable a Board hearing to be scheduled at the RO.  In a January 2012 correspondence, the appellant withdrew her request for a hearing.  Accordingly, the case has been returned for appellate review at this time. 

The issues of entitlement to service connection for cause of the Veteran's death, entitlement to burial benefits, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits, are addressed in the remand portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Claims of service connection for residuals of a cold injury and PTSD were pending at the time of the Veteran's death in January 2008.  

2.  Competent and probative evidence of residuals of a cold injury is not of record.  

3.  Competent and probative evidence of PTSD is not of record.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold injury, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2011).  

2.  Service connection for PTSD, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the April 2008 letter sent to the appellant regarding her claims for Disability and Indemnity Compensation (DIC) benefits.  

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that she would need to give VA enough information about the records so that it could obtain them for her.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The appellant has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private treatment records from March 1972 to March 2010.  As this is a claim for service connection on an accrued benefits basis, under 38 C.F.R. § 3.1000(a) , basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim here be based on evidence in the file at the date of death of the Veteran.  Therefore, as all evidence needed to adjudicate the claims for service connection for residuals of a cold injury and PTSD, for accrued benefits, the Board concludes that no further action is necessary. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The appellant seeks accrued benefits based on claims for service connection pending at the time of the Veteran's death.  These claims include service connection for residuals of a cold injury and posttraumatic stress disorder (PTSD).  

Accrued benefits are those benefits to which the Veteran was entitled to at the time of his death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a) (2011).  Upon the death of a Veteran, any accrued benefits are payable to his spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a)(1) (2011).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).  

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. §§ 3.1000(c); 3.152(b) (2011).  In addition, the Veteran must have had a claim pending for such benefits at the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  A review of the claims file indicates that the Veteran had claims for service connection filed during his lifetime that were pending at the time of his death.  See 38 C.F.R. § 3.160(c) (2011) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2011).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

Prior to his demise, the Veteran asserted that service connection was warranted for residuals of a cold injury and PTSD.  He explained that he incurred a cold injury from his tour in Germany when he was exposed to temperatures below zero.  He further added that his PTSD developed after he witnessed an individual from his unit get shot by a Soviet Bloc Forces member during a training exercise on the Czech Republic-Germany border.  See the October 2007 application for compensation benefits and December 2007 PTSD stressor statement.  

Review of the evidentiary record reveals there is no competent medical evidence showing that the Veteran was diagnosed with residuals of a cold injury and PTSD.  The Board acknowledges the Veteran's contentions, prior to his demise, regarding his residuals of a cold injury and PTSD; however, post service treatment records contain no complaints, treatments, or findings related to residuals of a cold injury and PTSD.  While the appellant has asserted that the Veteran suffered from these disabilities prior to his death and were incurred in service, the assertion is not supported either by the Veteran's service treatment records or post service treatment records.  Thus, the appellant's assertions are not found to be credible.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that a claimant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the claimed residuals of a cold injury and PTSD require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of current disability related to the claimed residuals of a cold injury and PTSD prior to the Veteran's death, service connection for residuals of a cold injury and PTSD cannot be granted for the purposes of accrued benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim").  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for residuals of a cold injury and PTSD, for the purposes of accrued benefits, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for residuals of a cold injury, for the purposes of accrued benefits, is denied.  

Entitlement to service connection for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Thus, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Service connection for a kidney condition, claimed as nephritis, was denied in a May 1973 Board decision.  The Board denied the claim because there was no objective evidence of record showing that the Veteran's pre-existing kidney disorder worsened or was aggravated beyond its normal progression during his military service.  Notice was issued to the Veteran in May 1973; however, the Veteran did not express disagreement with the determination and appeal the decision.  38 C.F.R. § 20.201 (2011).  Thus, the Board decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held in part that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish the entitlement to the underlying claim for the benefit sought by the claimant.  It further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Although the April 2008 VCAA letter associated with the claims folder advised the appellant of what evidence is necessary to substantiate her claims for service connection for the purposes of accrued benefits, the letter did not discuss the basis for the denial relating to a kidney disorder, claimed as nephritis, in the prior decision.  Thus, the April 2008 letter does not comply with the Kent ruling.  The Board also notes that the appellant has not been apprised of the applicable law and regulations and reasons and bases associated with new and material evidence claim.  See 38 C.F.R. § 3.156 (2011).  Pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Thus, corrective notice in this regard is also needed.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Turning to the claim of entitlement to service connection for cause of the Veteran's death, the appellant alleges that the Veteran had a preexisting kidney disorder, which was aggravated by his military service.  The Veteran's death certificate reflects that he died in January 2008.  The death certificate lists the immediate cause of death as cardiopulmonary arrest with acute myocardial infarction and end stage renal disease as underlying causes.  At the time of the Veteran's death, service connection was not in effect for any disorder.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not chronically worsened during service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

Upon review of the record, orthostatic albuminuria class 1 was noted on entry, as reflected in the May 1960 pre-induction report of medical examination.  Laboratory findings reflected 3 plus for the Veteran's albumin, and his blood pressure was 144/90.  At the separation examination, albumin testing was negative and his blood pressure was 126/74.  See the August 1962 report of medical examination at separation.  After discharge from service, post service treatment records reveal continuing complaints and treatment for a kidney disorder.  In March 1972, a private physician diagnosed him with advanced chronic glomerulonephritis, probable; renal failure, secondary to glomerulonephritis; and hypertension, secondary to glomerulonepohritis.  The private physician indicated that the disease was quite "advanced[,]" and there would appear to be no capacity to recover structure and function.  In September 1972, a cadaveric renal transplant was performed; however, the transplant failed.  The Veteran was placed on chronic hemodialysis, and remained on the treatment option for over 40 years and until his death.  In March 2010, a private medical statement was submitted by H.R., M.D. of the Balboa Nephrology Medical Group, Inc.  Dr. H.R. stated that he treated the Veteran periodically since 1974 until his death.  He opined that the Veteran had glomerulonephritis when he was inducted into the military and his kidney disease could have been aggravated by service and as such, an increase in the disability occurred.  He further added that the natural progression of the disease was left untreated and continued without remission.  

In light of the appellant's contentions and the March 2010 private medical statement, the Board finds that a VA medical opinion is necessary prior to a decision in this case.  A VA opinion must be obtained to determine whether the Veteran's causes of death, specifically end stage renal disease, is etiologically related to his active service.  

Finally, for the purposes of burial benefits, if a Veteran dies as a result of a service-connected disability or disabilities, an amount may be paid toward the Veteran's funeral and burial expenses including the cost of transportation of the body to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.  Because the appellant's claim for burial benefits is inextricably intertwined with her cause of death claim, it is appropriate to defer consideration of the burial benefits issue until the development requested with regard to the cause of death claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on burial benefits is deferred pending completion of the actions requested below.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions: 

1.  Send the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and advise her of what evidence and information is necessary to reopen the Veteran's claim for service connection for a kidney disorder, claimed as nephritis, and what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial of the claim as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), including what constitutes new and material evidence.  The appellant should be also informed of what evidence can be considered for accrued benefits claims.  See 38 C.F.R. § 3.1000(a) (2011).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Obtain treatment records from the Balboa Nephrology Medical Group, Inc. from 1974 until the Veteran's death.  The appellant should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.   

3.  Refer the appellant's claim to a VA nephrologist to render the appropriate medical opinion.  The claims file must be made available to and reviewed by the nephrologist and the report should reflect that such a review was made.  The nephrologist should provide an opinion as to the following questions: 

(a)  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that a kidney disorder existed prior to service?  Please identify any such evidence with specificity.  

(b)  If there is clear and unmistakable evidence that a kidney disorder existed prior to service, is there clear and unmistakable evidence that the kidney disorder did not increase in severity beyond the natural progression of the disease during service?  Please identify any such evidence with specificity.  

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.  

(c) If the answer to either (a) or (b) is no, did the kidney disorder either cause or contribute substantially or materially to the Veteran's death?  For a disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  The physician should comment on the March 2010 private medical opinion as well.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If an opinion cannot be rendered without resorting to pure speculation, explain why this is not possible.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


